Exhibit 10.44


ROLL-UP AGREEMENT
dated as of
July 13, 2007
among
SCOTT M. KLEINMAN,
BRH HOLDINGS, L.P.,
AP PROFESSIONAL HOLDINGS, L.P.,
APO ASSET CO., LLC,
APO CORP.,
AND
APOLLO GLOBAL MANAGEMENT, LLC







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page




Article I DEFINITIONS 2
Section 1.1 DEFINITIONS 2
Section 1.2 GENDER 13
Article II SALE, ASSIGNMENT AND ASSUMPTION 13
Section 2.1 SALE 13
Section 2.2 ASSIGNMENT 13
Section 2.3 ASSUMPTION 14
Section 2.4 CONTRIBUTION 14
Section 2.5 INTEREST RECEIVED 14
Section 2.6 ACKNOWLEDGEMENTS 14
Section 2.7 2007 PROFITS 15
Section 2.8 FUND VII 15
Section 2.9 AAA UNITS 15
Article III OWNERSHIP, REGISTRATION RIGHTS, TAG ALONG RIGHTS AND PREEMPTIVE
RIGHTS 16
Section 3.1 OWNERSHIP 16
Section 3.2 OWNERSHIP PERCENTAGE ADJUSTMENTS 16
Section 3.3 TRANSFERS AND EXCHANGES 16
Section 3.4 ALLOCATION OF ADJUSTMENTS 18
Section 3.5 REGISTRATION RIGHTS 18
Section 3.6 TAG ALONG RIGHTS 19
Section 3.7 PREEMPTIVE RIGHTS 20
Section 3.8 CERTAIN COVENANTS WITH RESPECT TO PRINCIPALS 20
Article IV VESTING; FORFEITURE; TRANSFER RESTRICTIONS 21
Section 4.1 VESTING 21
Section 4.2 FORFEITURE 22
Section 4.3 TRANSFER RESTRICTIONS 23
Article V GOVERNANCE; CERTAIN RIGHTS AND OBLIGATIONS 24
Section 5.1 GOVERNANCE OF HOLDINGS 24


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.2 REQUIRED PARTICIPATION IN APPROVED SALES 24
Section 5.3 OUTSIDE ACTIVITIES 25
Section 5.4 ACCESS TO BOOKS, RECORDS AND FINANCIAL INFORMATION 26
Section 5.5 CONFIDENTIAL INFORMATION 27
Section 5.6 RESTRICTIVE COVENANTS 28
Article VI MISCELLANEOUS 30
Section 6.1 NOTICES 30
Section 6.2 INTERPRETATION 30
Section 6.3 SEVERABILITY 30
Section 6.4 COUNTERPARTS 30
Section 6.5 ENTIRE AGREEMENT; THIRD PARTY BENEFICIARIES 30
Section 6.6 FURTHER ASSURANCES 31
Section 6.7 GOVERNING LAW; EQUITABLE REMEDIES 31
Section 6.8 CONSENT TO JURISDICTION 31
Section 6.9 ARBITRATION 32
Section 6.10 AMENDMENTS; WAIVERS; NO DISCRIMINATORY ACTION 34
Section 6.11 ASSIGNMENT 35
Section 6.12 SPOUSAL CONSENT 35
Section 6.13 NOTICES AND INSTRUCTIONS TO SENIOR MANAGER GROUP 35








ii

--------------------------------------------------------------------------------






ROLL-UP AGREEMENT (this “Agreement”), dated as of July 13, 2007, by and among
Scott M. Kleinman (the “Senior Manager”), the Transferor(s) (as defined in
Section 1.1) (if any), AP Professional Holdings, L.P., a Cayman Islands exempted
limited partnership (“Holdings”), BRH Holdings, L.P., a Cayman Islands exempted
limited partnership and limited partner of Holdings (“BRH”), Apollo Global
Management, LLC, a Delaware limited liability company (“Apollo”), and solely
with respect to Section 2.1, APO Asset Co., LLC, a Delaware limited liability
company (“APO Asset Co.”), and APO Corp., a Delaware corporation (“APO Corp.”).
WHEREAS, the Principals (as hereinafter defined), the Senior Manager and the
Transferor(s) and certain other executives (the Senior Manager together with
such other executives, the “Senior Executives”) immediately prior to the
effectiveness of this Agreement own various interests in the carried interests,
management fees, management companies, the general partners of the various Funds
(as hereinafter defined) and other economic and ownership interests in the
various asset management businesses that operate under the “Apollo” name and
which were founded by Leon Black and the other Principals (such interests
collectively, the “Apollo Interests”);
WHEREAS, the Principals, the Senior Executives and the Transferor(s) desire to
reorganize and combine their Apollo Interests in the Apollo Operating Group (as
hereinafter defined);
WHEREAS, the Principals have formed two entities, BRH and BRH Holdings GP, Ltd,
a Cayman Islands exempted company (“BRH GP”), whereby BRH and BRH GP will hold
all of the indirect interests in the Apollo Operating Group held by each
Principal Group (as hereinafter defined), and other than Excluded Assets (as
hereinafter defined), all Apollo Interests held by the Principal Groups will be
contributed to the Apollo Operating Group;
WHEREAS, the Principals have formed Holdings, with BRH GP acting as the general
partner of Holdings and BRH acting as a limited partner of Holdings;
WHEREAS, the Senior Manager , the Transferor(s) and other Senior Executives
desire to contribute certain interests to Holdings for the purpose of becoming a
limited partner thereof;
WHEREAS, Holdings will hold all of BRH’s interests in the Apollo Operating Group
and a portion of the Senior Executives’ and the Transferor(s)’s interests in the
Apollo Operating Group and BRH GP will not hold any economic interest in the
Apollo Operating Group;
WHEREAS, the Senior Manager and the Transferor(s) currently hold rights to
certain interests in Subsidiaries of the Apollo Operating Group with respect to
the Funds set forth in Column A on Annex A (collectively, the “Senior Manager
Points”);
WHEREAS, the Senior Manager and each Transferor desire to (a) sell and transfer
the portion of the Senior Manager Points described in Item II(a) on Annex A (the
“Transferred Points”) to APO Corp. and APO Asset Co., and (b) set over, assign
and transfer the portion of the Senior Manager Points described in Item II(b) on
Annex A (the “Contributed Points” and each, a “Contributed Point”) to Holdings;
and





--------------------------------------------------------------------------------





WHEREAS, the general partners and management companies of the applicable Funds
have consented to the assignment and assumption effected by this instrument.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Article I

DEFINITIONS

SECTION 1.1    DEFINITIONS. As used in this Agreement, the following terms shall
have the following meanings:
“40 Act” means the Investment Company Act of 1940, as amended, including the
rules and regulations promulgated thereunder.
“AAA” has the meaning set forth in Section 6.9(b).
“AAA Unit” shall mean a restricted depositary unit representing one common unit
of AP Alternative or the right to receive such a restricted depositary unit.
“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
“Agreement” has the meaning set forth in the recitals to this Agreement.
“Agreement Among Principals” means the Agreement Among Principals, dated as of
the date hereof, by and among Leon D. Black, Marc J. Rowan, Joshua J. Harris,
Black Family Partners, L.P., MJR Foundation LLC, BRH and Holdings.
“AOG Unit” refers to a unit in the Apollo Operating Group, which represents one
limited partnership interest in each of the limited partnerships that comprise
the Apollo Operating Group and any securities issued or issuable in exchange for
or with respect to such AOG Units (i) by way of a dividend, split or combination
of shares or (ii) in connection with a reclassification, recapitalization,
merger, consolidation or other reorganization.
“AP Alternative” shall mean AP Alternative Assets, L.P., a Guernsey limited
partnership, or, with respect to its investment activities, AAA Investments,
L.P., a Guernsey limited partnership.
“Applicable Fraction” means a fraction (not to exceed 1) the numerator of which
is the number of whole months elapsed from July 1, 2007 until the date of the
Senior Manager’s termination of service as a partner to an Apollo Service
Recipient for any reason and the denominator of which is 72.
“APO Asset Co.” has the meaning set forth in the recitals to this Agreement.
“APO Corp.” has the meaning set forth in the recitals to this Agreement.
“Apollo” has the meaning set forth in the recitals to this Agreement.
“Apollo Operating Group” means (i) Apollo Management Holdings, L.P., a Delaware
limited partnership, Apollo Principal Holdings I, L.P., a Delaware limited
partnership, Apollo Principal Holdings II, L.P., a Delaware limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, and any successors thereto or other entities formed to
serve as holding vehicles for Apollo carry vehicles, management companies or
other entities formed to engage in the asset management business (including
alternative asset management) and (ii) any such Apollo carry vehicles,
management companies or other entities formed to engage in the asset management
business (including alternative asset management) and receiving management fees,
incentive fees, fees paid by Portfolio Companies, carry or other remuneration
which are not Subsidiaries of the Persons described in clause (i), excluding any
Funds and any Portfolio Companies.
“Apollo Securities” means Class A Shares and AOG Units.
“Apollo Service Recipient” means Apollo (or such successor thereto or such other
entity controlled by Apollo or its successor as may be the recipient of the
Senior Manager’s services at such time). Service to a Portfolio Company shall
not be deemed service as a partner to, or employment by, an Apollo Service
Recipient, and Portfolio Companies shall not be considered Apollo Service
Recipients.
“Approved Sale” has the meaning set forth in Section 5.2.
“Bankruptcy” shall have the meaning set forth in the Fund limited partnership
agreements.
“Base Amount” has the meaning set forth in Section 4.1.
“BRH” has the meaning set forth in the recitals to this Agreement.
“Board” means (i) if prior to the consummation of an Initial Offering, the
Manager and (ii) if following the consummation of an Initial Offering, the board
of directors of Apollo or any duly authorized committee thereof.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
“Capital Account” has the meaning set forth in the Holdings LPA.
“Capital Account Percentage” has the meaning set forth in the Holdings LPA.
“Cause” means a termination of the Senior Manager’s service as a partner based
upon a finding by an Apollo Service Recipient, acting in good faith, that any of
the following events has occurred:
(a)    the Senior Manager’s conviction of a felony or plea of no contest to a
felony charge;
(b)    the Senior Manager’s knowing and intentional violation of law in
connection with any transaction involving the purchase, sale, loan or other
disposition of, or the rendering of investment advice with respect to, any
security, futures or forward contract, insurance contract, debt instrument or
currency;
(c)    the Senior Manager’s dishonesty, bad faith, gross negligence, willful
misconduct, fraud or willful or reckless disregard of duties in connection with
the performance of any services on behalf of an Apollo Service Recipient or any
of its Affiliates;
(d)    the Senior Manager’s intentional failure to comply with any reasonable
directive by a supervisor in connection with the performance of any services on
behalf of an Apollo Service Recipient;
(e)    the Senior Manager’s intentional breach of any material provision of this
Agreement or any other limited partnership, limited liability or other
equivalent agreement of any Apollo Service Recipient and its Affiliates;
(f)    the Senior Manager’s intentional violation of any material written
policies adopted by an Apollo Service Recipient or its Affiliates (excluding
Portfolio Companies) governing the conduct of Persons performing services on
behalf of such Apollo Service Recipient or such Affiliate (excluding, however,
any policy, procedure or manual adopted or amended after the date hereof with
the primary purpose of finding or creating “Cause” for the termination of the
Senior Manager);
(g)    the taking of or omission to take any action that has caused or
substantially contributed to a material deterioration in the business or
reputation of Apollo or any of its Affiliates, or that was otherwise materially
disruptive of their business or affairs; provided, however, that the term Cause
shall not include for this purpose (i) any mistake of judgment made in good
faith or (ii) a communication to the Principals or other Senior Executives, in a
professional and business like manner, of any bona fide disagreement or
suggestion concerning a proposed action by an Apollo Service Recipient or its
Affiliate;
(h)    the failure by the Senior Manager to devote a significant portion of time
to performing services as an agent of Apollo without the prior written consent
of Apollo, other than by reason of death or Disability;
(i)    the obtaining by the Senior Manager of any material improper personal
benefit as a result of a breach by the Senior Manager of any covenant or
agreement (including, without limitation, a breach by the Senior Manager of
Apollo’s code of ethics or a material breach by the Senior Manager of other
written policies furnished to the Senior Manager relating to personal investment
transactions or of any covenant, agreement, representation or warranty contained
in any limited partnership agreement of any Fund); or
(j)    the declaration of Bankruptcy by the Senior Manager, while the Senior
Manager is on the investment committee of Apollo;
provided, however, that if a failure, breach, violation or action or omission
described in any of clauses (d) through (h) is capable of being cured, the
Senior Manager has failed to do so after being given notice and a reasonable
opportunity to cure.
“Charitable Institution” means an organization described in Section 501(c)(3) of
the Code (or any corresponding provision of a future United State Internal
Revenue law) which is exempt from income taxation under Section 501(a) thereof.
“Class A Shares” means the Class A Shares of Apollo representing Class A limited
liability company interests of Apollo and any equity securities issued or
issuable in exchange for or with respect to such Class A Shares (i) by way of a
dividend, split or combination of shares or (ii) in connection with a
reclassification, recapitalization, merger, consolidation or other
reorganization.
“Code” means the Internal Revenue Code of 1986, as amended.
“Competing Business” means any alternative asset management business (other than
the business of Apollo, its successors or assigns or Affiliates), in which more
than 50% of the total capital committed is third party capital, that advises,
manages or invests the assets of and/or makes investments in private equity
funds, hedge funds, collateralized debt obligation funds, business development
corporations, special purpose acquisition companies or other alternative asset
investment vehicles, or the Persons who manage, advise or own such investment
vehicles. As used in this definition, “third party” means any Person other than
the Senior Manager and any member of his Wider Group.
“Confidential Information” means information that is not generally known to the
public and that is or was used, developed or obtained by Holdings or any member
of the Apollo Operating Group, their respective Subsidiaries or any Fund or
Portfolio Company, including but not limited to, (i) information, observations,
procedures and data obtained by the Senior Manager while providing services to
an Apollo Service Recipient or while a Limited Partner, or in connection with
being a partner of any business or predecessor of the Apollo Operating Group or
its Subsidiaries, concerning the business or affairs of Holdings, Apollo, the
Apollo Operating Group and their respective Subsidiaries, any Fund or any
Portfolio Companies, (ii) products or services, (iii) costs and pricing
structures, (iv) analyses, (v) performance data (vi) computer software,
including operating systems, applications and program listings, (vii) flow
charts, manuals and documentation, (viii) data bases, (ix) accounting and
business methods, (x) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xi) investors, customers, vendors, suppliers and investor, customer,
vendor and supplier lists, (xii) other copyrightable works, (xiii) all
production methods, processes, technology and trade secrets, (xiv) this
Agreement and the governing agreements of Apollo or any of its Subsidiaries,
(xv) investment memoranda and investment documentation concerning any potential,
actual or aborted Investments, and (xvi) all similar and related information in
whatever form. Confidential Information will not include any information that is
generally available to the public prior to the time the Senior Manager proposes
to disclose or use such information. For the avoidance of doubt, Confidential
Information does not include information concerning non-proprietary business or
investment practices, methods or relationships customarily employed or entered
into by comparable business enterprises.
“Contributed Points” has the meaning set forth in the recitals to this
Agreement.
“Covered Investment” means (i) a private equity or equity-linked investment in a
(x) leveraged buy-out, management buy-out, leveraged recapitalization or other
substantially similar transaction or (y) a private equity growth investment or
other substantially similar transaction; (ii) an investment in any Person who
raises, manages or advises private equity funds, hedge funds, collateralized
debt obligation funds, business development companies (as defined in the 40
Act), other publicly traded alternative investment vehicles, managed accounts or
other alternative asset investment vehicles; or (iii) any other investment that
is consistent with the investment focus of any Fund that is not fully invested.
“Disability” means, with respect to the Senior Manager, any physical or mental
illness, disability or incapacity that prevents the Senior Manager from,
performing substantially all of the duties delegated to him as an agent of an
Apollo Service Recipient.
“Dispute” has the meaning set forth in Section 6.9(a).
“Employment Agreement” means, with respect to each Principal, his employment
agreement with Apollo dated as of the date hereof.
“Exchange” means (i) the exchange by Holdings of an AOG Unit for a Class A Share
pursuant to the Exchange Agreement and the subsequent sale of such Class A
Share, at prevailing market prices for a Class A Share (unless the Person
requesting such Exchange is willing to accept a lower price, e.g., to effect a
block trade), (ii) a redemption of AOG Units initiated by Apollo or any of its
Subsidiaries, solely upon Apollo’s election, in which the Senior Manager Group
elects to participate, (iii) a sale by Holdings of AOG Units in an Approved Sale
or in another transaction approved by the Limited Partners participating
therein, or (iv) at the option of the General Partner, in the event of a Pro
Rata Exchange or a request by a limited partner of Holdings for a Non-Pro Rata
Exchange, an In-Kind Exchange Distribution.
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.
“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof
by and among Apollo, each member of the Apollo Operating Group, Holdings and the
other parties thereto.
“Excluded Assets” means any direct or indirect (i) personal investment or
co-investment in any Fund or co-investment vehicle by any Principal or other
member of his Principal Group (including future personal investments or
co-investments and investments funded through any Apollo fee waiver program,
provided that in connection with the Apollo fee waiver program a Principal may
only waive compensation or distributions that would otherwise be paid to such
Principal (directly or indirectly) from the members of the Apollo Operating
Group consistent with the terms of the Reorganization Documents (as such term is
defined in the Strategic Agreement)), (ii) any amounts owed to any Subsidiary of
Apollo by a Fund pursuant to a fee deferral arrangement in an investment
management agreement with respect to any periods ending on or prior to the date
hereof (which amount includes deferred fees and earnings thereon), which for
this purpose shall include with respect to fees deferred for 2007, the portion
of such fees that bears the same relationship to the total deferred fees as the
number of days from January 1, 2007 through the date of this agreement bears to
365 days, (iii) interest in any of the entities set forth on Schedule II hereto
(including any indirect interest in the profits, losses and returns of capital
associated with a Fund’s general partner making capital commitments to such
Fund, as described on Schedule II), (iv) amounts owed to any Principal or other
member of his Principal Group pursuant to any escrow of carried interest earned
that has been escrowed to secure the clawback obligation of the general partner
of any Fund pursuant to its organizational documents, (v) compensation and
benefits paid or given to a Principal, (vi) director options issued prior to the
date hereof by any Portfolio Company and (vii) an entity formed (without any
material economics) to control the investment in Harrah’s Entertainment, Inc.
and (viii) interest in the Gulfstream IV aircraft and any associated purchase
debt.
“Financial Interest” has the meaning set forth in Section 5.3(a).
“Forfeited Interests” shall have the meaning set forth in Section 4.2(a).
“Forfeiting Senior Manager” shall have the meaning set forth in Section 4.2(a).
“Forfeiture Date” means, as to the Forfeited Interests to be forfeited within
Holdings for the benefit of BRH, the date which is the earlier of (i) the date
that is six (6) months after the applicable date of termination of services and
(ii) the date on or after such termination date that is six (6) months after the
date of the latest publicly-reported disposition (or deemed disposition subject
to Section 16 of the Exchange Act) of equity securities of Apollo by BRH or any
partner of BRH who will receive such Forfeited Interests pursuant to Section 4.2
of the Agreement Among Principals.
“FRCP” has the meaning set forth in Section 6.9(a).
“Fund” means any pooled investment vehicle or similar entity sponsored or
managed by Apollo or any of its Subsidiaries.
“Fund VI GP” means Apollo Advisors VI, L.P., a Delaware limited partnership.
“Fund VII” means Apollo Investment Fund VII, L.P. and its parallel investment
vehicles.
“Fund VII GP” means Apollo Advisors VII, L.P., a Delaware limited partnership.
“General Partner” means BRH Holdings GP, Ltd., a Cayman Islands exempted
company, in its capacity as general partner of Holdings or any successor to the
business of the General Partner in its capacity as general partner of Holdings.
“Good Reason” means (i) the Senior Manager is notified that he will no longer
play a senior role in originating or executing private equity transactions
(which notification, if orally delivered, shall be followed by a demonstrable
pattern of objective conduct by one or more senior executives consistent with
such verbal notice), (ii) a requirement to relocate the Senior Manager’s office
to a location outside of the metropolitan area in which he is located on the
date hereof, provided that the Senior Manager objects to such relocation in
writing to the Apollo Service Recipient within thirty (30) days, or (iii) a
reduction of points (not contributed or transferred hereunder) in contravention
of the Senior Manager’s existing letter agreements or in contravention of any
future letter agreements with respect to Fund VII or any other Fund established
after the date hereof as to which the Senior Manager may be granted points;
provided, however, that if an event described in any of clauses (i) through
(iii) is capable of being cured, the Apollo Service Recipient has failed to do
so after being given notice and a reasonable opportunity to cure.
“Group” shall mean, with respect to the Senior Manager, the Senior Manager and
(i) the Senior Manager’s spouse, (ii) a lineal descendant of the Senior
Manager’s parents, the spouse of any such descendant or a lineal descendent of
(a) any such spouse or (b) any such spouse’s parents, (iii) a Charitable
Institution solely controlled by the Senior Manager and other members of his
Group, (iv) a trustee of a trust (whether inter vivos or testamentary), all of
the current beneficiaries and presumptive remaindermen of which are one or more
of the Senior Manager and Persons described in clauses (i) through (iii) of this
definition, (v) a corporation, limited liability company or partnership, of
which all of the outstanding shares of capital stock or interests therein are
owned by one or more of the Senior Manager and Persons described in clauses (i)
through (iv) of this definition, (vi) an individual mandated under a qualified
domestic relations order or (vii) a legal or personal representative of the
Senior Manager in the event of his death or Disability. For purposes of this
definition, (x) “lineal descendants” shall not include individuals adopted after
attaining the age of eighteen (18) years and such adopted Person’s descendants;
and (y) “presumptive remaindermen” shall refer to those Persons entitled to a
share of a trust’s assets if it were then to terminate. No Senior Manager shall
ever be a member of the Group of another Senior Executive or any Principal. Each
Transferor that is a party to this Agreement and any other Person listed on
Schedule I as a member of the Senior Manager’s Group shall also constitute a
member of the Senior Manager’s Group.
“Holdings” has the meaning set forth in the recitals to this Agreement.
“Holdings LPA” means that certain Second Amended and Restated Exempted Limited
Partnership Agreement, dated as of the date hereof, by and among Holdings, the
General Partner, BRH, the Senior Manager and any other Limited Partners from
time to time party thereto.
“Initial Offering” means the earlier to occur of a Private Placement or an IPO.
“In-Kind Exchange Distribution” means a Pro Rata Exchange or a Non-Pro Rata
Exchange accomplished by the distribution of AOG Units to all the Partners in
the case of a Pro Rata Exchange or, in the case of a Non-Pro Rata Exchange, to
those Partners directing such Non-Pro Rata Exchange.
“Interested Party” has the meaning set forth in Section 5.3(a).
“Investment” shall mean any investment (or similar term describing the results
of the deployment of capital) as defined in the governing document of any Fund
managed (directly or indirectly) by a member of the Apollo Operating Group.
“IPO” means the earlier of (i) the consummation of an underwritten public
offering of Class A Shares pursuant to an effective registration statement
(other than on Forms S-4 or S-8 or successors and/or equivalents to such forms),
with the Class A Shares sold representing at least 10% of the then outstanding
Class A Shares of Apollo (to be determined assuming that all outstanding AOG
Units have been exchanged for Class A Shares pursuant to the Exchange Agreement)
and (ii) the effectiveness of the shelf registration statement to be filed by
Apollo in respect of the Class A Shares to be sold in the Private Placement and
other Class A Shares, if any; provided, that in the case of clauses (i) and (ii)
above, such registration statement is to be filed by Apollo with the SEC or (in
connection with a listing on the London Stock Exchange) with the Financial
Services Authority of the United Kingdom.
“Limited Partners” means any Person admitted as a limited partner of Holdings in
accordance with the Holdings LPA, until such Person withdraws entirely as a
limited partner of Holdings, in his capacity as a limited partner of Holdings.
Unless the context otherwise requires, all references herein to a Limited
Partner shall be construed as referring collectively to such Limited Partner and
to each member of his Group that also is a Limited Partner.
“Manager” means AGM Management, LLC, a Delaware limited liability company and
the manager of Apollo.
“New Issuance” has the meaning set forth in Section 3.7(a).
“New Securities” means Apollo Securities other than securities issued in
connection with any of the following: (i) pursuant to an equity incentive plan
or other compensation arrangements of Apollo or any member of the Apollo
Operating Group for the benefit of the employees, directors or consultants of
Apollo or any of its Affiliates; (ii) issued upon the exercise, conversion or
exchange of any options, warrants or any other derivative or convertible
securities of Apollo or the Apollo Operating Group (including, Class A Shares
issuable upon the exchange of AOG Units) that were issued in compliance with
this Agreement or on or prior to the date hereof; or (iii) issued in connection
with a stock dividend or upon a stock split, recapitalization or other
subdivision of equity securities.
“Non-Pro Rata Exchange” means an Exchange the proceeds of which (including, in
the case of an In-Kind Exchange Distribution, the AOG Units) will be distributed
to (or otherwise benefit) the Limited Partners in any manner other than a Pro
Rata Exchange.
“Notes” shall have the meaning ascribed to such term in the Strategic Agreement.
“Ownership Percentage” means, with respect to any Limited Partner, the amount,
expressed as a percentage, obtained by dividing (i) the Pecuniary Interest of
such Limited Partner in AOG Units by (ii) the Pecuniary Interest of all Partners
in AOG Units. For the avoidance of doubt, Persons other than the Limited
Partners own interests, directly or indirectly, in the Apollo Operating Group
and related management companies, and therefore, a Limited Partner’s Ownership
Percentage will be greater than his ownership percentage in any particular
entity within the Apollo Operating Group.
“Partial Vested Amount” has the meaning set forth in Section 4.2.
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Pecuniary Interest” means, with respect to a Limited Partner, the number of AOG
Units that would be distributable to such Limited Partner assuming that Holdings
and any other Person that holds AOG Units in which Holdings has a direct or
indirect interest were liquidated and Holdings and such other Person distributed
their respective assets in accordance with their respective governing agreements
(assuming the interests held by the Limited Partners were fully vested, even if
such interests are not then fully vested) and further assuming that the
limitations set forth in the provisos to Sections 4.1(b) and 7.1(a)(ii) of the
Holdings LPA do not apply).
“Permitted Transferee” means with respect to the Senior Manager, (i) BRH or
(ii) another Person in his Group.
“Person” shall be construed broadly and includes any individual, corporation,
firm, partnership, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity.
“Portfolio Company” means any Person in which any Fund owns an Investment.
“Preemptive Offer” shall have the meaning set forth in Section 3.7(a).
“Preemptive Offer Period” shall have the meaning set forth in Section 3.7(a).
“Principal” means any of Leon D. Black, Marc J. Rowan or Joshua J. Harris.
“Principal Group” means, with respect to each Principal, such Principal and his
“Group,” as such term is defined in the Shareholders Agreement.
“Principal Sellers” shall have the meaning set forth in Section 3.6(a).
“Private Placement” means a private placement of Class A Shares by Apollo
pursuant to Rule 144A, Regulation D and Regulation S under the Securities Act of
1933, in an offering (i) to at least 15 purchasers and (ii) that requires Apollo
to file with the SEC a shelf registration statement permitting registered
resales of the Class A Shares, with the shares sold representing at least 10% of
the outstanding Class A Shares (to be determined assuming that all outstanding
AOG Units have been exchanged for Class A Shares pursuant to the Exchange
Agreement).
“Pro Rata Exchange” means an Exchange the proceeds of which (including, in the
case of an In-Kind Exchange Distribution, the AOG Units) will be distributed to
(or otherwise benefit) the Limited Partners pro rata in accordance with their
respective Ownership Percentages.
“Proceeding” shall have the meaning set forth in Section 6.8.
“Proportionate Percentage” shall have the meaning set forth in Section 3.6(c).
“Preemptive Proportionate Percentage” shall have the meaning set forth in
Section 3.7(a).
“Purchase Notice” shall have the meaning set forth in Section 3.7(b).
“Restricted Period” means (i) if the Senior Manager is still providing services
as a partner to an Apollo Service Recipient on the fifth anniversary of the date
hereof, the first anniversary of the date of termination of the Senior Manager’s
service as a partner to an Apollo Service Recipient for any reason such that he
is no providing services to an Apollo Service Recipient or (ii) if the Senior
Manager is terminated for any reason such that he is no longer providing
services to any Apollo Service Recipient prior to the fifth anniversary of the
date hereof, the earlier to occur of (A) the second anniversary of such date of
termination and (B) the sixth anniversary of the date hereof.
“Retained Points” shall mean, with respect to the Senior Manager Group, the
excess, if any, of the Senior Manager Points over the sum of (i) the Transferred
Points and (ii) the Contributed Points.
“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.
“Selected Courts” shall have the meaning set forth in Section 6.8.
“Senior Executives” has the meaning set forth in the recitals to this Agreement.
“Senior Manager” has the meaning set forth in the recitals to this Agreement.
“Senior Manager Group” shall refer to the Senior Manager and his Group,
collectively.
“Senior Manager New Securities” shall have the meaning set forth in Section
3.7(a).
“Senior Manager Points” has the meaning set forth in the recitals to this
Agreement.
“Shareholders” shall have the meaning ascribed to such term in the Shareholders
Agreement.
“Shareholders Agreement” shall mean the Shareholders Agreement by and among
Apollo, BRH, Holdings, and the other parties thereto dated the date hereof.
“Spousal Consent” shall have the meaning set forth in Section 6.12.
“Strategic Agreement” means the Strategic Agreement, dated as of the date
hereof, by and among Apollo, APOC Holdings Ltd., a subsidiary of the Abu Dhabi
Investment Authority, and California Public Employees’ Retirement System, as it
may be amended, supplemented or restated from time to time.
“Subsidiary” or “Subsidiaries” means, with respect to any Person, as of any date
of determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls, more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
“Tag Along Acceptance Notice” shall have the meaning set forth in Section
3.6(b).
“Tag Along Notice” shall have the meaning set forth in Section 3.6(a).
“Tag Along Purchaser” shall have the meaning set forth in Section 3.6(a).
“Tag Along Transaction” means any transaction resulting in the direct or
indirect Transfer (other than a bona fide pledge, hypothecation, mortgage or
encumbrance) of any Apollo Securities (or any Pecuniary Interest therein) held
by any Principal Group (whether held through BRH or otherwise) in a transaction
exempt from registration under the Securities Act and any similar applicable
state securities laws, except for (i) Transfers to or among a Principal’s Group,
(ii) Transfers to employees or other service providers (whose primary occupation
is as a service provider to Apollo or the Apollo Operating Group) of either
Apollo or the Apollo Operating Group, (iii) Transfers pursuant to an Approved
Sale in which the Senior Manager is obligated to participate pursuant to Section
5.2, and (iv) Transfers to the extent necessary to generate sufficient revenues
to cover taxes to which a Principal or his Group is subject as a result of a
forfeiture by a Senior Executive Group or another Principal Group.
“Transfer” means a direct or indirect sale, assignment, gift, exchange or any
other disposition by law or otherwise, including any transfer upon foreclosure
of any pledge, encumbrance, hypothecation or mortgage.
“Transferor” means any member of the Senior Manager Group (other than the Senior
Manager) that or who is both (i) listed on Schedule I and (ii) a signatory to
this Agreement.
“Transferred Interests” has the meaning set forth in Section 3.2(b).
“Transferred Points” has the meaning set forth in the recitals.
“Underwritten Offering” means a sale of securities of Apollo to an underwriter
or underwriters for reoffering to the public.
“Wider Group” shall mean, with respect to the Senior Manager, the Senior Manager
and (i) the Senior Manager’s spouse, (ii) any lineal descendant of the Senior
Manager’s grandparents or of the Senior Manager’s spouse’s grandparents, the
spouse of any such descendant or a lineal descendent of (a) any such spouse or
(b) any such spouse’s parents, (iii) a Charitable Institution solely controlled
by the Senior Manager and other members of his Wider Group, (iv) a trustee of a
trust (whether inter vivos or testamentary), all of the current beneficiaries
and presumptive remaindermen of which are one or more of the Senior Manager and
Persons described in clauses (i) through (iii) of this definition, (v) a
corporation, limited liability company or partnership, of which all of the
outstanding shares of capital stock or interests therein are owned by one or
more of the Senior Manager and Persons described in clauses (i) through (iv) of
this definition, (vi) an individual mandated under a qualified domestic
relations order or (vii) a legal or personal representative of the Senior
Manager in the event of his death or Disability. For purposes of this
definition, (x) “lineal descendants” shall not include individuals adopted after
attaining the age of eighteen (18) years and such adopted Person’s descendants;
and (y) “presumptive remaindermen” shall refer to those Persons entitled to a
share of a trust’s assets if it were then to terminate. Each Transferor that is
a party to this Agreement and any other Person listed in Schedule I as a member
of the Senior Manager’s Group shall also constitute a member of the Senior
Manager’s Wider Group.

SECTION 1.2    GENDER. For the purposes of this Agreement, the words “he,” “his”
or “himself” shall be interpreted to include the masculine, feminine and
corporate, other entity or trust form.

ARTICLE II    

SALE, ASSIGNMENT AND ASSUMPTION

SECTION 2.1    SALE.
(a)    The Senior Manager and/or Transferor, as applicable, hereby sells and
transfers to APO Corp. and APO Asset Co., free and clear of any liens, claims or
encumbrances, the Transferred Points, it being understood that the Transferred
Points relating to general partner carried interests in private equity Funds
will be purchased by APO Asset Co. and the remaining Transferred Points will be
purchased by APO Corp.
(b)    Concurrently with the delivery of this Agreement to the Senior Manager,
each of APO Corp. and APO Asset Co. shall pay the Senior Manager and/or
Transferor, as applicable, the total purchase price for the Transferred Points
set forth in Item II(a) on Annex A hereto by wire transfer in immediately
available funds to an account designated by the Senior Manager and/or
Transferor, as applicable.

SECTION 2.2    ASSIGNMENT. The Senior Manager and/or Transferor, as applicable,
hereby assigns, transfers, conveys and delivers to Holdings each of the Senior
Manager’s Contributed Points, together with all associated rights, privileges,
restrictions and obligations related to the Contributed Points, with effect as
of the Effective Date. Each Contributed Point is transferred and assigned to
Holdings, free and clear of any liens, claims or encumbrances. Each of the
Senior Manager and Holdings acknowledges and agrees that upon such event, a
member of the Apollo Operating Group shall be substituted in place of the Senior
Manager and/or the Transferor(s), as applicable, as a limited partner of the
applicable management company or general partner of the Fund with respect to
each Contributed Point, and such member of the Apollo Operating Group shall be
recorded on the books and records of the applicable management company or
general partner of the Funds as the owner of such Contributed Points with effect
as of the Effective Date, and the Senior Manager and/or the Transferor(s), as
applicable, shall thereafter be released from all obligations arising in respect
of such Contributed Points.

SECTION 2.3    ASSUMPTION. Holdings hereby accepts the assignment of the
Contributed Points and hereby agrees to assign such Contributed Points to a
member of the Apollo Operating Group and cause a member of the Apollo Operating
Group to (a) become a substitute limited partner in the applicable management
company or general partner of the Funds with respect to the Contributed Points
in the place and instead of the Senior Manager and/or the Transferor(s), as
applicable, and to join in and be bound by all of the terms of the applicable
governing documents, and (b) undertake and agree to comply with and be bound by
all of the obligations associated with each Contributed Point from and after the
Effective Date.

SECTION 2.4    CONTRIBUTION. The transfer of the Contributed Points shall be
deemed a contribution of capital to Holdings by the Senior Manager and/or the
Transferor(s), as applicable, with respect to the Senior Manager’s and/or any
Transferor’s (as applicable) resulting limited partner interest in Holdings.

SECTION 2.5    INTEREST RECEIVED. In exchange for the Senior Manager’s and/or
any Transferor’s (as applicable) contribution of the Contributed Points to
Holdings, the Senior Manager and each Transferor shall become a Limited Partner
and receive a limited partnership interest in Holdings. A portion of such
limited partnership shall be a capital interest and a portion of it shall be a
profits interest (within the meaning of IRS Revenue Procedures 93-27 and
2001-43), as set forth in the Holdings LPA. The Senior Manager’s and the
Transferor(s)’s, as applicable, initial Ownership Percentage is set forth on
Annex A.

SECTION 2.6    ACKNOWLEDGEMENTS.
(a)    The terms of this Agreement shall not in any way affect the ownership of
interests in any Subsidiary or with respect to any Fund that are not Contributed
Points or Transferred Points, and the Senior Manager and/or the Transferor(s),
as applicable, shall continue to receive the benefits and burdens of ownership
in the manner provided for in the existing arrangements without regard to the
terms of this Agreement. In addition, the terms of this Agreement shall not
affect or alter the terms of the existing letter agreements of the Senior
Manager and the general partners of the Funds and the management companies with
respect to the Retained Points (including, without limitation, with respect to
the Retained Points, the terms of vesting and acceleration of vesting,
definitions of “net management fee income” and “cause” and rights upon
retirement without cause, breaches of Fund VI carry vehicle or management
company agreements or policies and any remedies therefor) or the provisions
regarding monthly draw or office location. However, this Agreement will
supersede any “existing” letter agreements with respect to the Contributed
Points and the Transferred Points, and the Senior Manager acknowledges that (i)
he and his Group no longer have any interests with respect to the Contributed
Points (other than through their ownership interests in Holdings and in
accordance with Section 2.7 below) or the Transferred Points, (ii) he and his
Group do not, and will not, have (other than through their ownership interests
in Holdings and in accordance with Section 2.7 below) any carried interest,
performance interest or management fee interest in the Funds identified on Annex
A except as set forth in Column B on Annex A and (iii) he and his Group do not,
and will not, have any interest in the capital markets Funds going forward
(other than through their ownership interests in Holdings). Furthermore, the
Senior Manager hereby acknowledges that he and his Group will continue to honor
any and all capital commitments made to any Fund or co-investment vehicle formed
to invest in any Fund.
(b)    The number of Retained Points that have time vested as of the date hereof
shall be proportional to the number of total points held by the Senior Manager
and his Group that have vested as of the date hereof. For example, if
immediately prior to this Agreement, the Senior Manager was 36 months vested in
his Fund VI GP “points,” then the Senior Manager and his Group shall be 36
months vested in their Retained Points in Fund VI GP. Vesting of Retained Points
will continue pursuant to the existing agreements.

SECTION 2.7    2007 PROFITS. The total income earned with respect to 2007, will
be apportioned for various periods and paid in the same manner as such income is
apportioned and paid with respect to the Principals in accordance with the
Strategic Agreement.

SECTION 2.8    FUND VII. The Senior Manager (and certain members of his Group
designated by the Senior Manager) will be issued the points in the Fund VII GP
as set forth on Annex A. The Senior Manager’s mandatory capital commitment
(which may be shared with other members of his Group) to the Fund VII
co-investment vehicle (which will be substantially the same as a Fund VI
co-investment vehicle) shall be determined by Apollo and shall not exceed the
product of (x) the total capital commitment required to be made by the general
partner of Fund VII and its Affiliates and (y) a fraction, the numerator being
the points issued to the Senior Manager and his Group in the Fund VII GP (as
shown on Annex A) and the denominator being two thousand (2000). The Senior
Manager will have a letter agreement with respect to Fund VII substantially
similar to his Fund VI letter agreement, including, among other things, that the
Senior Manager’s share of Fund VII net management fee income will be equal to
the product of (x) the amount of such net management fee income available for
distribution, as determined by Apollo in good faith, and (y) a fraction, the
numerator of which is the number of points issued to the Senior Manager and his
Group in the Fund VII GP (as shown on Annex A) and the denominator of which is
two thousand (2000). To the extent that AP Alternative co-invests with Fund VII
or is an investor in Fund VII, the Senior Manager (and certain members of his
Group designated by the Senior Manager) will also be entitled to a pro rata
portion of the carried interest of AP Alternative in a manner economically
consistent with the arrangements in Fund VI. To the extent practicable, the
arrangements with the Senior Manager with respect to Fund VII shall be made such
that the Senior Manager would be able to make, under current law, and, at his
election, a Section 83(b) election under the Code. The Senior Manager
understands and assumes the risk that (x) changes to the Code are currently
being contemplated that may adversely affect the Senior Manager’s interests in
Apollo and (y) existing tax laws may change or be interpreted or enforced
differently in the future.

SECTION 2.9    AAA UNITS. Without the prior written consent of the Senior
Manager, for any given year, the Senior Manager and his Group will not receive a
greater percentage of their net management fee income in the form of AAA Units
than the percentage of their net management fee income that the other Senior
Executives and their Groups and the Principals and their Groups receive in the
form of AAA Units either through distributions or purchases of such units. Each
Person’s share of net management fee income shall equal his direct interest
(based upon points in the most current principal private equity fund) and
indirect interest (based upon his AOG Units and Class A Shares and the amount of
net management fee income payable to the Apollo Operating Group).

ARTICLE III    

OWNERSHIP, REGISTRATION RIGHTS, TAG ALONG RIGHTS
AND PREEMPTIVE RIGHTS

SECTION 3.1    OWNERSHIP
(a)    Holdings may hold interests in AOG Units or other securities indirectly
through other Persons. In such instance, this Agreement will be construed as if
Holdings held such securities directly and Holdings shall cause such other
Persons to take any actions necessary to carry out the transactions contemplated
herein.

SECTION 3.2    OWNERSHIP PERCENTAGE ADJUSTMENTS
(a)    Upon the occurrence of an Exchange directed (or in the case of an
Approved Sale, deemed to be directed) by the Senior Manager pursuant to Section
3.3 hereof, the Pecuniary Interest in AOG Units owned by the Senior Manager and
his Group shall be decreased by the number of AOG Units Exchanged. Upon the
occurrence of an Exchange directed by BRH or any other Limited Partner, BRH’s or
such other Limited Partner’s Pecuniary Interest in AOG Units shall be decreased
by the number of AOG Units Exchanged.
(b)    Holdings shall track all transfers (including transfers that constitute
Exchanges) of AOG Units by the Senior Manager and his Group to any Person that
is not the Senior Manager or a member of his Group in a tracking account and the
total sum of such transfers for the Senior Manager and his Group at any given
time shall be hereinafter referred to as the “Transferred Interests”. Any
transfer under an Approved Sale under Section 5.2 shall not be included as a
Transferred Interest.
(c)    Upon the termination of the Senior Manager’s service as a partner by an
Apollo Service Recipient (such that he is no longer providing services as a
partner to, or employed by, any Apollo Service Recipient), the Ownership
Percentage of the Senior Manager and his Group shall be adjusted in accordance
with Article IV.

SECTION 3.3    TRANSFERS AND EXCHANGES
(a)    Subject to the limitations set forth in this Agreement (including with
respect to vesting), the Holdings LPA, the Shareholders Agreement, the Exchange
Agreement, any applicable lock-up agreement (provided that any applicable
lock-up agreement shall not be any more restrictive on the Senior Manager and
his Group than it is on the Principals and other Senior Executives and their
Groups) and applicable law, the Senior Manager shall have the right to cause
Holdings to effect, at any time and from time to time, on one or more occasions,
an Exchange with respect to all or a portion of the Pecuniary Interest in AOG
Units owned by the Senior Manager or members of his Group; provided, however,
that any Exchange at the direction of the Senior Manager must be for at least
the lesser of (1) AOG Units with an aggregate market price of at least $25,000,
or (2) all AOG Units owned by the Senior Manager and his Group. The proceeds
from any Exchange by the Senior Manager and/or the other members of his Group,
net of all selling expenses (other than selling expenses borne by Apollo
pursuant to the Shareholders Agreement), shall be distributed by Holdings to the
Senior Manager and/or the other members of his Group, depending on whose
Pecuniary Interest in AOG Units was so exchanged. Upon the direction by the
Senior Manager to effect an Exchange in compliance with this Agreement, Holdings
shall be required to undertake an exchange, on a one-for-one basis (or at such
other ratio as may be in effect under the Exchange Agreement), of an AOG Unit,
on the one hand, for a Class A Share, on the other hand, and shall use
commercially reasonable efforts to promptly consummate such Exchange; provided,
however, that the parties acknowledge that one or more events, such as an
underwriter cutback, the unavailability of a registration, the possession of
material non-public information, or general market dislocation may affect the
timing of a proposed sale or disposition of Class A Shares following an
exchange, and accordingly, any Person that receives Class A Shares shall sell or
dispose of such shares as promptly as practicable upon receipt thereof. taking
into account the circumstances surrounding such proposed sale or disposition.
Anything herein to the contrary notwithstanding, at the option of the General
Partner, in lieu of an Exchange, Holdings will make an In-Kind Exchange
Distribution. No In-Kind Exchange Distribution may be made unless the recipient
is already a party to the Exchange Agreement as an “Apollo Principal Holder” and
a party to the Shareholders Agreement as a Shareholder (or becomes so upon or
substantially simultaneous with such In-Kind Exchange Distribution). In
addition, upon an In-Kind Exchange Distribution, the recipient shall exchange
the AOG Units received for Class A Shares, as soon as possible, pursuant to the
Exchange Agreement by the next Quarterly Exchange Date thereafter (as defined in
the Exchange Agreement). The Senior Manager and his Group shall indemnify and
hold harmless Holdings and the other Limited Partners from any liabilities or
expenses (other than selling expenses borne by Apollo pursuant to the
Shareholders Agreement) incurred in connection with such Exchange, other than
with respect to any taxable income realized by such other Limited Partners as a
result of the Exchange, or, in the case of a Pro Rata Exchange, to the extent
attributable to the Senior Manager or a member of his Group. If the Senior
Manager or a member of his Group requests an Exchange at least 60 days prior to
the next Quarterly Exchange Date, then Holdings shall request an Exchange under
the Exchange Agreement to cover such Exchange; provided, that if the General
Partner elects to make an In-Kind Exchange Distribution in lieu of such
Exchange, then the General Partner shall make such election and cause such
In-Kind Exchange Distribution to occur in a manner that would permit the
applicable notice provisions under the Exchange Agreement to be met in order for
the Exchange to occur on the next Quarterly Exchange Date. In the event that
Holdings is offered a “Sale Transaction” under Section 2.8 of the Exchange
Agreement, Holdings will make available to the Senior Manager and his Group the
opportunity to participate on a pro rata basis. Pro rata basis for this purpose
shall mean pro rata in accordance with the Ownership Percentage of the Senior
Manager and his Group.
(b)    Notwithstanding the foregoing, Holdings may not undertake an Exchange at
the direction of the Senior Manager unless the vested portion of the Pecuniary
Interest of the Senior Manager and his Group in AOG Units (calculated on a
pro-forma basis assuming the Senior Manager voluntarily resigned immediately
prior to such Exchange and such resignation constitutes a resignation under
Section 4.1 hereof) is sufficient to cover the number of AOG Units proposed to
be Exchanged; provided however, notwithstanding anything else in this Agreement,
unvested portions of Pecuniary Interests may be exchanged in connection with a
transfer permitted pursuant to clauses (w), (y) or (z) of Section 4.3 or to
permit the Senior Manager or a member of his Group to participate in a sale of
Class A Shares issuable upon the Exchange in which a Principal (or a member of
his Group) is selling and in which the Senior Manager (or a member of his Group)
has rights to participate pursuant to the registration rights under Section 3.5,
solely to the extent the vested portions have been exhausted and unvested
Pecuniary Interests would be required to be exchanged in order for the Senior
Manager and his Group to participate in a pro rata manner with such Principal
and his Group.
(c)    Neither the Senior Manager nor any Person controlled by the Senior
Manager’s Group, shall own any Class A Shares other than (x) the Class A Shares
received in an Exchange and then only to the extent provided in the Exchange
Agreement, (y) Class A Shares issued to such Persons pursuant to equity
incentive plans of Apollo and its Subsidiaries and (z) other Class A Shares
acquired by such Persons with the prior written approval of the General Counsel
of Apollo.
(d)    Notwithstanding anything else contained herein to the contrary, the
Senior Manager shall not direct Holdings to undertake an Exchange in violation
of this Agreement or if such Exchange would violate Section 16 of the Exchange
Act.
(e)    Any redemption of AOG Units shall be offered to all Limited Partners and
their Groups on a pro rata basis based on Ownership Percentages. A Limited
Partner may request a Non-Pro Rata Exchange but may not request a Pro Rata
Exchange.
(f)    The Senior Manager shall cause his Group to take any action (or refrain
from taking any action) reasonably necessary to carry out the intent of this
Agreement.

SECTION 3.4    ALLOCATION OF ADJUSTMENTS. The members of the Senior Manager’s
Group as of the date hereof (other than any such members described in clauses
(i) through (vii) of the definition of “Group” in Section 1.1 who or which are
not Transferors) are set forth on Schedule I hereto, which may be updated from
time to time to reflect additional transfers to a Permitted Transferee that is a
member of the Senior Manager’s Group. Any adjustment to the Senior Manager’s
Pecuniary Interest in AOG Units pursuant to this Agreement shall be allocated
among the members of the Senior Manager’s Group in a manner directed by the
Senior Manager or absent such instructions, pro rata among the members of his
Group based upon their relative interests in Holdings.

SECTION 3.5    REGISTRATION RIGHTS. In connection with the registration rights
provided in the Shareholders Agreement, the Senior Manager and his Group will
have the right to direct Holdings to exercise any of its rights under Article V
of the Shareholders Agreement for the benefit of the Senior Manager or any
member of his Group as if such Person were a Shareholder thereunder holding
Registrable Securities then held by them or acquirable by them upon Exchange of
their Pecuniary Interests. Any cutbacks shall be determined as provided in the
Shareholders Agreement. If Holdings is the Selling Shareholder thereunder,
cutbacks among the partners of Holdings (whether selling directly or indirectly
through Holdings) will be determined pro rata as if each partner of Holdings
participating in the applicable registration were a separate Selling Shareholder
thereunder. Decisions to be made under such Article V by a percentage of
Shareholders or Selling Shareholders, including without limitation, any consent
to the grant of preferential registration rights, will also be determined pro
rata as if each partner of Holdings (and, with respect to BRH, each partner of
BRH) were a separate Shareholder or Selling Shareholder, as applicable
thereunder. Holdings agrees to give notification to the Senior Manager and
member of his Group of the availability of any demand registrations, piggyback
rights or other matters under Article V of the Shareholders Agreement in order
to participate in a registration thereunder. References in such Article V to
Section 2.2 of the Shareholders Agreement shall, with respect to the Senior
Manager’s Group, refer to Section 4.3 of this Agreement.

SECTION 3.6    TAG ALONG RIGHTS.
(a)    If any Principal Group (whether directly or through BRH) proposes to
effect a Tag Along Transaction (the “Principal Sellers”), then at least fifteen
(15) days prior to the anticipated date of consummation of such proposed
Transfer, Apollo shall give written notice to the Senior Manager of such
proposed Transfer setting forth a description of the material terms and
conditions of the proposed Tag Along Transaction, including (i) the identity of
the purchaser (such purchaser, the “Tag Along Purchaser”), (ii) the number and
type of Apollo Securities the Principal Sellers propose to sell in the Tag Along
Transaction and (iii) a description of the form and amount of consideration
proposed to be paid for the Apollo Securities (or any Pecuniary Interest
therein) in the Tag Along Transaction (the “Tag Along Notice”). If it is
anticipated that the Senior Manager will participate in an Exchange pursuant to
the Exchange Agreement at the time of a Tag Along Transaction, then the timing
of the Tag Along Notice shall be equitably adjusted in a manner reasonably
intended to afford the Senior Manager sufficient time to both exercise his
rights under the Exchange Agreement and participate in the Tag Along
Transaction.
(b)    The Senior Manager may, by written notice to Apollo (“Tag Along
Acceptance Notice”) delivered within ten (10) days after the date of the Tag
Along Notice, elect to sell in such Tag Along Transaction the Apollo Securities
held (directly or indirectly through their Pecuniary Interest) by the Senior
Manager and his Group; provided, that the number of the Apollo Securities
elected to be sold by the Senior Manager and his Group will not exceed the
Senior Manager’s Proportionate Percentage (as calculated in accordance with
Section 3.6(c) below) of the Apollo Securities proposed to be transferred by
such Principal Sellers, after giving effect to any proposed reduction in the
Apollo Securities to be Transferred by such Principal Sellers as a result of the
exercise of tag along rights by the holders of the Notes (or Class A Shares
issuable upon conversion of the Notes). The failure of the Senior Manager to
respond within such ten (10) day period shall be deemed to be a waiver of the
Senior Manager’s rights under this Section 3.6.
(c)    For purposes of this Section 3.6, “Proportionate Percentage” means with
respect to the Senior Manager, a fraction (expressed as a percentage), (i) the
numerator of which is the number of Apollo Securities held (directly or
indirectly through their Pecuniary Interests) by the Senior Manager and his
Group immediately prior to the consummation of the Tag Along Transaction; and
(ii) the denominator of which is the aggregate number of Apollo Securities held
(directly or indirectly through their Pecuniary Interests) by the Principal
Groups and all other Persons entitled to participate in the Tag Along
Transaction (such as other Senior Executives, but excluding the holders of the
Notes (or Class A Shares issuable upon conversion of the Notes)) immediately
prior to the consummation of the Tag Along Transaction. Transfers pursuant to
this Section 3.6 shall first be satisfied with vested Apollo Securities but if
all such Apollo Securities are to be sold in the Tag Along Transaction, may be
satisfied with unvested Apollo Securities.
(d)    If the Senior Manager or any members of his Group participates in the Tag
Along Transaction, such participating Persons shall agree to be bound by
substantially the same terms and conditions as the participating Principal
Sellers, including making substantially the same representations and warranties,
covenants, agreements and indemnities that the Principal Sellers agree to make.

SECTION 3.7    PREEMPTIVE RIGHTS.
(a)    If Apollo or any of its Subsidiaries offers New Securities to a Principal
Group or to any of its Affiliates (the aggregate number of New Securities being
offered, the “New Issuance”) then, subject to the terms hereof, Apollo shall,
before any sale of New Securities pursuant to such offer, deliver to the Senior
Manager an offer (the “Preemptive Offer”) to issue to the Senior Manager, at the
Senior Manager’s election, up to such number of New Securities equal to its
Preemptive Proportionate Percentage of the New Issuance upon the terms set forth
in this Section 3.7 (such New Securities, the “Senior Manager New Securities”),
it being understood that if the Senior Manager accepts a Preemptive Offer in
accordance with Section 3.7(b), the number of New Securities ultimately issued
to the Principal Group or any of its Affiliates under this Section 3.7 shall
equal the New Issuance less the applicable number of Senior Manager New
Securities and other Apollo Securities issued pursuant to similar preemptive
rights. The Preemptive Offer shall state (i) that Apollo proposes to issue the
New Issuance and specify their number and terms (including the purchase price
per New Security) and (ii) the Senior Manager’s Preemptive Proportionate
Percentage. The Preemptive Offer shall remain open and be irrevocable for a
period of fifteen (15) days from the date of its delivery (the “Preemptive Offer
Period”). For purposes of this Section 3.7, “Preemptive Proportionate
Percentage” means, with respect to the Senior Manager, a fraction (expressed as
a percentage), (x) the numerator of which is the number of Class A Shares held
by the Senior Manager’s Group immediately prior to the consummation of the New
Issuance (calculated on an as-converted basis assuming all AOG Units covered by
the Pecuniary Interest of the Senior Manager or his Group have been exchanged
for Class A Shares irrespective of vesting) and (y) the denominator of which is
the aggregate number of Class A Shares outstanding immediately prior to the
consummation of the New Issuance (calculated on a fully-diluted basis and
assuming all AOG Units have been exchanged for Class A Shares).
(b)    The Senior Manager (and/or members of his Group designated by the Senior
Manager) may accept the Preemptive Offer by delivering to Apollo a notice (the
“Purchase Notice”) within the Preemptive Offer Period. The Purchase Notice shall
state the number of New Securities the Senior Manager desires to purchase which
in no event may exceed its number of Senior Manager New Securities. The Purchase
Notice shall be irrevocable, and the Senior Manager (and/or members of his Group
designated by the Senior Manager) shall purchase the New Securities at the same
time as the Principal Group(s) acquire the New Issuance less any portion of the
New Issuance which the Senior Manager agreed to purchase pursuant to this
Section 3.7 or other Persons agreed to acquire pursuant to other rights similar
to those set forth in this Section 3.7.

SECTION 3.8    CERTAIN COVENANTS WITH RESPECT TO PRINCIPALS. Holdings and BRH
agree that, unless the Senior Manager and his Group are given equivalent
provisions, no modifications, waivers or additional agreements shall be made
that benefit any Principal or a member of his Group (or in the case of clauses
(iv) and (v), all Principals) (i) to Section 2.2 of the Shareholders Agreement
that would permit Pecuniary Interests to be transferred at an earlier time or in
a greater amount than would otherwise be permitted (including any change to the
definition of IPO or the equivalent triggering event for the timing thereunder),
(ii) to the terms of the Exchange Agreement that would permit more AOG Units to
be exchanged or to be exchanged at an earlier time or that would permit AOG
Units that were otherwise not exchangeable to be exchanged (including any change
to the definition of IPO or the equivalent triggering event for the exchange
right) or to permit more Class A Shares to be sold or to be sold at an earlier
time or to permit Class A Shares to be sold that would otherwise not be
permitted to be sold, (iii) to the registration rights provisions of Article V
of the Shareholders Agreement, (iv) to the vesting provisions of the Pecuniary
Interests of all of the Principals (and their respective Groups) that either
accelerated vesting of Pecuniary Interests all of the Principals while they
continue full time employment with Apollo or accelerated vesting upon death or
disability, (v) to the restrictive covenants and limitations on outside
activities (contained in Sections 1 and Section 6 of each Principal’s Employment
Agreement) applicable to all of the Principals with respect to the scope of such
covenants or limitations or the reduction of the restrictive period (but only if
the reduction results in a restrictive period shorter than the restrictive
period applicable to the Senior Manager), or (vi) to the Tax Receivables
Agreement. Prior to the earlier of an IPO or the time as such Principal is no
longer providing services as a partner to, or employed by, an Apollo Service
Recipient, Apollo shall not, and shall not permit any Apollo Service Recipient
to, amend or waive (a) the restrictive covenants and limitations on outside
activities applicable to any Principal (as set forth in Sections 1 and 6 of such
Principal’s Employment Agreement), or (b) the ownership restrictions in Section
2.3 of the Shareholders Agreement. The Senior Manager shall have the right, on
his behalf and on behalf of his Group, to waive the rights afforded pursuant to
this Section 3.8.

ARTICLE IV    

VESTING; FORFEITURE; TRANSFER RESTRICTIONS

SECTION 4.1    VESTING.
(a)    The Pecuniary Interest in AOG Units owned by the Senior Manager and his
Group shall be subject to vesting as provided in this Section 4.1.
(b)    Upon the Senior Manager’s termination by an Apollo Service Recipient for
Cause, or upon the Senior Manager’s resignation without Good Reason or
retirement, the vested portion of the Pecuniary Interest in AOG Units owned by
the Senior Manager and his Group shall equal (i) (x) the Senior Manager Group’s
then current Pecuniary Interest in AOG Units plus the Senior Manager Group’s
Transferred Interests (if any) multiplied by (y) the Senior Manager’s Applicable
Fraction; minus (ii) the Senior Manager Group’s Transferred Interests; provided,
however, that the vested portion shall not be less than zero.
(c)    Upon a termination of the Senior Manager for death, by the Apollo Service
Recipient due to Disability, by the Apollo Service Recipient without Cause (such
that he is no longer providing services as a partner to, or employed by, any
Apollo Service Recipient) or resignation by the Senior Manager for Good Reason,
the vested portion of the Pecuniary Interest in AOG Units owned by the Senior
Manager and his Group shall equal: (i) the product (such product, the “Partial
Vested Amount”) of (x) the sum (such sum, the “Base Amount”) of the Senior
Manager and his Group’s then-current Pecuniary Interest in AOG Units plus the
Senior Manager Group’s Transferred Interests (if any), multiplied by (y) the
Senior Manager’s Applicable Fraction; plus (ii) fifty percent (50%) of the
difference between (x) the Base Amount and (y) the Partial Vested Amount; minus
(iii) the Senior Manager Group’s Transferred Interests; provided, however, that
the vested portion shall not be less than zero. For the avoidance of doubt, if
the Senior Manger retires at a time that he could have resigned for Good Reason,
he shall be deemed to have resigned for Good Reason for the purposes of this
Section 4.1.
(d)    In the event of: any reclassification, recapitalization, stock split or
reverse stock split; any merger, combination, consolidation, or other
reorganization; any split-up, spinoff, or similar extraordinary dividend
distribution in respect of the Class A Shares; or any similar extraordinary
transaction, in each case that affects the AOG Units, the Board shall equitably
and proportionately adjust the AOG Units to the extent necessary to preserve
(but not increase) the Senior Manager Group’s rights with respect to such AOG
Units immediately prior to such transaction or event. Any good faith
determination by the Board as to whether an adjustment is required in the
circumstances pursuant to this Section 4.1(d), and the extent and nature of any
such adjustment, shall be conclusive and binding on all Persons.
(e)    Nothing contained in this Agreement constitutes a service commitment by
the Senior Manager, affects the Senior Manager’s status as a service provider to
Apollo Service Recipients who is subject to termination without Cause, confers
upon the Senior Manager any right to remain in service to any Apollo Service
Recipient or any of their respective Affiliates, interferes in any way with the
right of any Apollo Service Recipient or any of their respective Affiliates at
any time to terminate such services, or affects the right of any Apollo Service
Recipient or any of their respective Affiliates to increase or decrease the
Senior Manager’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Senior Manager without his consent thereto.

SECTION 4.2    FORFEITURE.
(a)    Upon the Senior Manager’s (the “Forfeiting Senior Manager”) termination
of services (such that he is no longer providing services as a partner to, or
employed by, any Apollo Service Recipient) for any reason, the Pecuniary
Interest in AOG Units then held by such Forfeiting Senior Manager and his Group
pursuant to this Agreement that has not vested in accordance with Section 4.1
shall be forfeited (the “Forfeited Interests”) as of the applicable Forfeiture
Date to BRH (or, at BRH’s discretion, the Apollo Operating Group). Upon the
forfeiture of the Forfeited Interests, Pecuniary Interest in AOG Units of the
Senior Manager and his Group shall be decreased by the Pecuniary Interest
forfeited and, at BRH’s discretion, either (i) BRH’s Pecuniary Interest in AOG
Units shall be increased by the Forfeited Interests received or (ii) the
Forfeited Interests will be transferred to the member of the Apollo. Operating
Group that issued such interests for cancellation. For avoidance of doubt, the
Forfeited Interests shall not include any AOG Units that have been sold to a
Person outside the Forfeiting Senior Manager’s Group in accordance with the
terms of this Agreement and any other agreement referenced herein.
(b)    All credits and debits to the Capital Account of the Forfeiting Senior
Manager and his Group shall, from the date of termination of such Forfeiting
Senior Manager until the applicable Forfeiture Date, be computed on a pro-forma
basis assuming the Ownership Percentage of such Forfeiting Senior Manager and
his Group had been adjusted on the date of termination to give effect to the
forfeiture to occur on the Forfeiture Date. Amounts that would, but for the
preceding sentence, be debited or credited to the Capital Account of such
Forfeiting Senior Manager and his Group shall, on the applicable Forfeiture
Date, be debited or credited to the Capital Account of BRH.
(c)    Notwithstanding anything to the contrary herein, no interests in Holdings
shall be issued if such issuance will change the Pecuniary Interest of the
Senior Manager or a member of his Group in AOG Units, unless the Senior Manager
(or his legal representative) consents to such issuance.

SECTION 4.3    TRANSFER RESTRICTIONS. The Senior Manager, whether on his own
behalf or on behalf of his Group, shall not, directly or indirectly, voluntarily
effect cumulative transfers of his Pecuniary Interests representing more than
(the percentages set forth in this Section 4.3, in each case, shall be
determined based on the aggregate amount of Pecuniary Interests held by the
Senior Manager and his Group as of the date hereof):
(a)    0% of his Pecuniary Interests at any time prior to the second anniversary
of the closing date of the IPO;
(b)    7.5% of his Pecuniary Interests at any time after the second anniversary
and prior to the third anniversary of the closing date of the IPO;
(c)    15% of his Pecuniary Interests at any time after the third anniversary
and prior to the fourth anniversary of the closing date of the IPO;
(d)    22.5% of his Pecuniary Interests at any time after the fourth anniversary
and prior to the fifth anniversary of the closing date of the IPO;
(e)    30% of his Pecuniary Interests at any time after the fifth anniversary
and prior to the sixth anniversary of the closing date of the IPO; and
(f)    100% of his Pecuniary Interests, solely to the extent then vested, at any
time after the sixth anniversary of the closing date of the IPO.
Notwithstanding anything contained to the contrary in this Section 4.3, the
Senior Manager or any member of his Group may transfer any of his or its
Pecuniary Interests: (w) with the consent of the General Partner, (x) to any
Permitted Transferee; provided, that neither the Senior Manager nor any member
of his Group may transfer any of his or its interests in Holdings to a Permitted
Transferee unless such Permitted Transferee becomes a party to this Agreement by
executing a joinder in the form attached as Exhibit A hereto, (y) in connection
with (i) an Approved Sale pursuant to Section 5.2 or (ii) a Tag Along
Transaction pursuant to Section 3.6, or (iii) a Sale Transaction, and (z) in
connection with a Private Placement or IPO, as long as such sale is pro rata
with such similar sales by any of the Principal Groups or BRH. Any transfers
permitted pursuant to the preceding sentence shall not count for purposes of
calculating whether the total amount of Pecuniary Interests transferred by a
Senior Manager or his Group is below the percentages set forth in clauses (a)
through (f) above. Notwithstanding anything in this Agreement to the contrary,
if BRH or any Principal or his Group sells in a Private Placement or IPO, the
Senior Manager’s Group shall have the right to make an Exchange and sell a pro
rata amount, based on ownership of Class A Shares (assuming that all Pecuniary
Interests were Exchanged for Class A Shares) of Class A Shares in such Private
Placement or IPO.

ARTICLE V    

GOVERNANCE; CERTAIN RIGHTS AND OBLIGATIONS

SECTION 5.1    GOVERNANCE OF HOLDINGS. Except as expressly provided herein or as
otherwise delegated to another Person by the General Partner, Holdings will be
governed by, and the business and affairs of Holdings shall be managed by or
under the direction of the General Partner.

SECTION 5.2    REQUIRED PARTICIPATION IN APPROVED SALES. At any time that BRH
proposes a sale or other disposition of Holdings or any portion thereof, through
a merger, reorganization, sale of limited partnership interests, asset sale or
otherwise, to an unaffiliated third party (an “Approved Sale”), the Senior
Manager and each member of his Group shall (i) consent to and raise no
objections against the Approved Sale, (ii) if the Approved Sale is structured as
a sale, contribution and/or exchange or issuance of the limited partnership
interests of Holdings (whether by merger, recapitalization, consolidation,
transfer of limited partnership interests, or otherwise, as applicable), then
the Senior Manager and each member of his Group shall waive any dissenters
rights, appraisal rights or similar rights in connection with such Approved Sale
and hereby agrees to vote in favor of such Approved Sale (as applicable), and
(iii) the Senior Manager and each member of his Group shall agree to transfer
his, her or its limited partnership interests on terms and conditions approved
by BRH (subject to the provisos below), and hereby waives preemptive or other
similar rights with respect to any issuance of limited partnership interests to
be effected in connection herewith. The Senior Manager and each member of his
Group shall take all necessary and desirable actions in connection with the
consummation of the Approved Sale, including the execution of such agreements,
including such instruments and other actions reasonably necessary to (1) provide
the representations, warranties, indemnities, covenants, conditions, escrow
agreements and other provisions and agreements relating to such Approved Sale
and (2) if applicable, to effectuate the allocation and distribution of the
aggregate consideration upon any Approved Sale as set forth below. Holdings
shall provide the Senior Manager with written notice of any Approved Sale at
least ten (10) days prior to the consummation thereof and the Senior Manager
shall be obligated to participate in the Approved Sale with respect to the same
percentage of his Pecuniary Interest as the Principal Groups collectively are
participating with respect to their direct or indirect Pecuniary Interests in
such Approved Sale. Notwithstanding the foregoing, the obligation of the Senior
Manager and each member of his Group to participate in any Approved Sale
pursuant to this Section 5.2 is subject to the satisfaction of the following
conditions: (i) the Senior Manager and the other Limited Partners (including,
indirectly, the Principals and the Principal Groups through their participation
in BRH) shall be treated ratably with respect to the Pecuniary Interests so
transferred, proceeds or other consideration of such Approved Sale, any
hold-backs, and any related matters based upon Ownership Percentages, subject to
any limitations set forth in the Holdings LPA, and (ii) in the event that the
Limited Partners are required to provide any representations, warranties or
indemnities in connection with an Approved Sale (other than representations,
warranties and indemnities made on a several basis concerning each Limited
Partner’s valid ownership of limited partnership interests, free of all liens
and encumbrances, enforceability of transaction documents, and each Limited
Partner’s authority, power, and right to enter into and consummate agreements
relating to such Approved Sale without violating applicable law or any other
agreement), then the Senior Manager and his Group shall not be liable for more
than its pro rata amount (based upon Ownership Percentages) of any liability for
misrepresentation or indemnity (except in respect of such several
representations and warranties) and such liability shall not exceed the total
purchase price received by the Senior Manager and his Group from such purchaser.

SECTION 5.3    OUTSIDE ACTIVITIES.
(a)    While providing services to an Apollo Service Recipient, substantially
all of the Senior Manager’s working time will be dedicated to Apollo and its
Affiliates and the Senior Manager shall not provide business services to, or
become employed by, a Person other than Apollo and its Subsidiaries without the
prior written approval of the General Partner (other than activities that have
been specifically approved by one or more of the Principals prior to the date
hereof and other than business services provided to Portfolio Companies as a
representative of Apollo or its Subsidiaries). Without the approval of the
General Partner, the Senior Manager (an “Interested Party”) shall not at any
time prior to the Senior Manager’s termination of with an Apollo Service
Recipient, acquire a Financial Interest (as defined below) in (i) any Person in
which any member of the Apollo Operating Group or any Subsidiary of the Apollo
Operating Group holds an Investment or (ii) any potential Investment actively
under consideration by any member of the Apollo Operating Group or any
Subsidiary of the Apollo Operating Group. This provision shall not apply to any
directors’ and other fees or equity incentives from or in a Portfolio Company
that became a Portfolio Company as a result of an Investment made by any Fund
prior to January 1, 2007 or to any other Financial Interest acquired prior to
the date hereof or the date such Investment is first described by clauses (i) or
(ii) of the preceding sentence, provided, that the Senior Manager shall promptly
disclose in writing such Financial Interests to Apollo and the General Partner.
“Financial Interest” means the ownership of securities or rights to acquire
securities or the right to receive compensation as an officer, partner or
employee in or from a Person. The foregoing limitation shall not apply to
investments described in clause (ii) of Section 5.3(b), even if such funds or
accounts invest in (i) any Person in which Apollo or any of its Subsidiaries or
any Fund holds an investment interest or (ii) any potential investment actively
under consideration by any member of the Apollo Operating Group or any
Subsidiary of the Apollo Operating Group. Without the approval of the General
Partner, prior to the Senior Manager’s termination of service as a partner with
an Apollo Service Recipient, the Senior Manager shall not actively participate
in the management of any business, other than (i) a business of the Apollo
Operating Group or a member or Subsidiary thereof or any Person in which a
member or Subsidiary of the Apollo Operating Group holds an Investment on behalf
of the Apollo Operating Group, (ii) a business described in clause (i) of
Section 5.3(b), (iii) board level participation in a business described in
clause (iv) of Section 5.3(b) and (iv) activities that have been specifically
approved by one or more of the Principals prior to the date hereof. For
avoidance of doubt, a “business” in the preceding sentence and the first
sentence of this Section 5.3(a) shall not include volunteer work for any
charitable, cultural, educational or philanthropic organization.
(b)    At all times prior to the date that the Senior Manager is no longer
serving as a partner or employee of any Apollo Service Recipient, the Senior
Manager shall not make any personal investment in a Covered Investment other
than:
(i)    investments which are either (x) investments made (or legally committed
to be made) on or prior to the date hereof without violating any existing duty
to Apollo and its Affiliates or (y) follow-on investments to the investments
described in clause (x) or investments made to refinance the investments
described in clause (x);
(ii)    passive investments in private equity funds, mutual funds, hedge funds
and other managed accounts (but not investments in the manager of such funds or
accounts) in which the Interested Party does not influence or control or have
advance or contemporaneous knowledge of investment recommendations or decisions,
even if such funds or accounts make investments similar to the Investments made
by any Fund;
(iii)    passive ownership of less than 5% of the outstanding publicly traded
equity securities of any issuer;
(iv)    investments in private companies equal to the lesser of (x) 10% of the
outstanding equity securities of such private company and (y) $30 million per
company or group of affiliated companies operating as part of one business;
(v)    any other investment so long as (x) such investment has been previously
disclosed to the General Partner, (y) the General Partner determines that the
consummation of such investment by the Senior Manager is not prohibited by the
governing documents of any Fund, and (z) the General Partner determines that (A)
it is not advisable for any Fund to make such investment or (B) the investment
does not comport with the intent of any Fund, and accordingly, the Senior
Manager’s consummation of the investment does not raise any appearance of
impropriety;
provided, however, that in no event shall the Senior Manager make any investment
that conflicts with Apollo’s then-current code of ethics or any trading policies
of Apollo (it being understood that the terms and restrictions of any such
policy may be more restrictive than required by applicable law). Compliance with
the code of ethics and any trading policy of Apollo will generally require
disclosure of such potential personal investment to the general counsel of
Apollo or his designee. Nothing contained in this Section 5.3 or elsewhere in
this Agreement shall restrict or diminish (x) the Senior Manager’s disclosure
obligations pursuant to the code of ethics of Apollo or as may otherwise be
required to comply with applicable laws or (y) the Senior Manager’s obligations
pursuant to any employment or service agreement with Apollo or its Subsidiaries.
(c)    The Senior Manager hereby agrees to promptly disclose to Apollo and the
General Partner any potential conflict of interest (as set forth in this Section
5.3) upon becoming consciously aware of such conflict or potential conflict.
(d)    All directors’ and other fees or equity incentives payable to the Senior
Manager by a Portfolio Company that became a Portfolio Company as a result of an
Investment made by any Fund on or after January 1, 2007 (net of applicable
taxes, if any) shall be transferred to Apollo or its designee without any
additional consideration therefor.

SECTION 5.4    ACCESS TO BOOKS, RECORDS AND FINANCIAL INFORMATION. The Senior
Manager shall have the right, upon reasonable request for purposes reasonably
related to the interest of the Senior Manager as a partner of Holdings, to
inspect, during normal business hours, Holdings’ books and records (including
such financial and other information relating to Holdings or any other Person in
which Holdings directly or indirectly owns an interest) for so long as the
Senior Manager is a partner of Holdings; provided, however, that the General
Partner shall have the right to keep confidential from the Senior Manager, for
such period of time as the General Partner deems reasonable, any information
which the General Partner reasonably believes to be in the nature of trade
secrets or other information the disclosure of which the General Partner in good
faith believes is not in the best interest of Holdings or could damage Holdings
or its business or which Holdings is required by law or by agreement with a
third party to keep confidential; provided, further, that the Senior Manager
shall not have any right to inspect or review the Agreement Among Principals,
any other Limited Partner’s roll-up agreement or similar agreement, or the
Ownership Percentages of any other Limited Partner. All requests for information
or access shall be made in writing and shall specify the reasons for such
request. Holdings shall have twenty (20) Business Days to respond to such
request (or such longer period as may be reasonable under the circumstances
given the volume or complexity of the request). The Senior Manager shall
reimburse Holdings for all reasonable expenses incurred by it in order to
provide such information or access (including expenses necessary to provide such
information or access in a manner that is prudent in order to protect the
interests of Holdings and its Affiliates). Holdings shall have no obligation to
generate information that does not exist nor organize information in a format
that does not exist. Holdings shall not have to respond to more than one request
in any thirty (30) day period made by the Senior Manager, provided that one
request may include more than one deliverable. The rights of the Senior Manager
pursuant to this Section 5.4 shall expire when the Senior Manager no longer owns
an interest in Holdings. The Senior Manager acknowledges and agrees that he has
bargained for and agreed to the provisions of this Section 5.4 and any other
provisions of this Agreement which restrict access to information, that such
provisions constitute a fundamental element of their agreement relating to the
affairs of Holdings, that such provisions limit rights of inspection otherwise
available to them and that such provisions are intended to be enforceable
notwithstanding any rights of inspection otherwise available at law or in
equity.

SECTION 5.5    CONFIDENTIAL INFORMATION.
(a)    The Senior Manager will not disclose or use at any time, either prior to
his termination or thereafter, any Confidential Information of which he is or
becomes aware, whether or not such information is authored or developed by him,
except to the extent that (i) such disclosure or use is directly related to and
required by his performance of duties to Apollo or any of its Subsidiaries or
any Portfolio Company, (ii) subject to Sections 6.8 and 6.9, to the extent that
such disclosure is required in connection with any action by the Senior Manager
to enforce rights under this Agreement or any other agreement with Holdings,
Apollo or any of its Subsidiaries or any Portfolio Company, (iii) such
disclosure is expressly permitted by the terms of this Agreement or the Senior
Manager has obtained the prior written consent of the General Partner (which
consent may be granted or withheld by the General Partner), or (iv) such
disclosure is legally required to be made; provided, in the case of clause (iv),
that the Senior Manager shall provide ten (10) days prior written notice, if
practicable, to Holdings of such disclosure so that Holdings may seek a
protective order or similar remedy; and, provided, further, that, in each case
set forth above, the Senior Manager informs the recipients that such information
or communication is confidential in nature. The Senior Manager acknowledges and
agrees that this Agreement and the provisions hereof constitute confidential
information of Holdings and its Affiliates and that any documents, information
or reports received by the Senior Manager from Holdings shall be treated as
confidential and proprietary information of Holdings. The Senior Manager
acknowledges that he has no right to information about a particular Portfolio
Company or Fund except in his capacity as an investor in such Fund or director
of such Portfolio Company.
(b)    Any trade secrets of Holdings, Apollo or any of its Subsidiaries or any
Portfolio Company will be entitled to all of the protections and benefits under
any applicable law. If any information that Holdings deems to be a trade secret
is found by a court of competent jurisdiction not to be a trade secret for
purposes of this Agreement, such information will, nevertheless, be considered
Confidential Information for purposes of this Agreement. The Senior Manager
hereby waives any requirement that Holdings submit proof of the economic value
of any trade secret or post a bond or other security.

SECTION 5.6    RESTRICTIVE COVENANTS.
(a)    Prior to resigning from his partnership with any Apollo Service
Recipient, the Senior Manager shall provide ninety (90) days notice to such
Apollo Service Recipient.
(b)    The Senior Manager agrees that during the period of his service as a
partner to an Apollo Service Recipient and during the Restricted Period, the
Senior Manager shall not, directly or indirectly, either as a principal, agent,
employee, employer, consultant, partner, member, shareholder of a closely held
corporation or shareholder in excess of five percent of a publicly traded
corporation, corporate officer or director, or in any other individual or
representative capacity, engage or otherwise participate in any manner or
fashion in any business that is a Competing Business, either in the United
States or in any other place in the world where Apollo or any of its Affiliates,
successors or assigns engages in the business. Notwithstanding anything to the
contrary contained in this Section 5.6(b), investments described in Section
5.3(b) are permitted.
(c)    The Senior Manager agrees that during the period of his service as a
partner to an Apollo Service Recipient and for two years after he is no longer
providing services to an Apollo Service Recipient, the Senior Manager shall not,
directly or indirectly, (i) solicit or induce any officer, director, employee,
agent or consultant of Apollo or any of its successors, assigns or Affiliates to
terminate his, her or its employment or other relationship with Apollo or its
successors, assigns or Affiliates for the purpose of associating with any
Competing Business, or otherwise encourage any such Person to leave or sever
his, her or its employment or other relationship with Apollo or its successors,
assigns or Affiliates, for any other reason, or (ii) hire any such individual
whom the Senior Manager knows left the employ of (or service as a partner to)
Apollo or any of its Affiliates during the immediately preceding twelve (12)
months. This provision shall not prohibit the Senior Manager from soliciting or
hiring his personal assistant or assistants at the time of his departure. For
purposes of this Section 5.6(c) and Section 5.6(d), “Affiliates” shall not
include any Portfolio Company.
(d)    The Senior Manager agrees that during the period of his service as a
partner to an Apollo Service Recipient and for two years after he is no longer
providing any services as a partner to, or employed by, any Apollo Service
Recipient, the Senior Manager shall not, directly or indirectly, (i) solicit or
induce any investors, financing sources or capital market intermediaries of
Apollo or its successors, assigns or Affiliates to terminate (or diminish in any
respect) his, her or its relationship with Apollo or its successors, assigns or
Affiliates, or (ii) otherwise interfere with or damage (or attempt to impede or
otherwise interfere with or damage) any business relationship and/or agreement
to which any Apollo Service Recipient or any Affiliate thereof is a party.
Nothing in this paragraph applies to those investors, financing sources, capital
market intermediaries or business relations who did not conduct business with
Apollo, or its successors, assigns or Affiliates during the Senior Manager’s
service as a partner to, or employment with, or the period in which the Senior
Manager held, directly or indirectly, an ownership interest in, an Apollo
Service Recipient, Holdings or any of their respective Affiliates. For avoidance
of doubt, identification of limited partners of any Fund with regard to activity
that is not prohibited by Section 5.6(b) shall not be deemed to be a breach of
this Section 5.6(d) or Section 5.5.
(e)    The Senior Manager agrees that he shall not, whether during his service
as partner or employment or thereafter, directly or indirectly, make or ratify
any statement, public or private, oral or written, to any Person that
disparages, either professionally or personally, Apollo or any of its
Affiliates, past and present, and each of them, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them. Apollo agrees that it shall not, and it
shall ensure that any Principal shall not, directly or indirectly, make or
ratify any statement, public or private, oral or written, to any person that
disparages the Senior Manager, either professionally or personally. The
obligations under this paragraph shall not apply to disclosures compelled by
applicable law or order of any court.
(f)    The Senior Manager agrees and acknowledges that each restrictive covenant
contained in this Section 5.6 is reasonable as to duration, terms and
geographical area and that the same protects the legitimate interests of
Holdings, Apollo and their respective Affiliates, imposes no undue hardship on
the Senior Manager, is not injurious to the public, and that any violation of
any of the restrictive covenants contained in this Section 5.6 shall be
specifically enforceable in any court with jurisdiction upon short notice. The
Senior Manager agrees and acknowledges that his ownership interests in Holdings
is in consideration of the covenants contained in this Section 5.6, the
sufficiency of which consideration is hereby acknowledged. If any provision of
this Section 5.6 as applied to the Senior Manager or to any circumstance is
adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provision of this Section 5.6. If the scope of any such provision, or any part
thereof, is too broad to permit enforcement of such provision to its full
extent, the Senior Manager agrees that the court making such determination shall
have the power to reduce the duration and/or area of such provision, and/or to
delete specific words or phrases, to the extent necessary to permit enforcement,
and, in its reduced form, such provision shall then be enforceable and shall be
enforced. The Senior Manager agrees and acknowledges that any such breach of any
provision of this Section 5.6 will cause irreparable injury to Holdings, Apollo
and their respective Affiliates and upon breach of any provision of this Section
5.6, Holdings or Apollo shall be entitled to injunctive relief, specific
performance or other equitable relief; provided, however, that this shall in no
way limit any other remedies which Holdings or Apollo may have (including,
without limitation, the right to seek monetary damages). Each of the covenants
in this Section 5.6 shall be construed as an agreement independent of any other
provisions in the Agreement to which it is attached, other than the
consideration for such covenant provided in the Agreement.
(g)    The Senior Manager will cooperate in all reasonable respects with Apollo
and its Affiliates in connection with any and all existing or future litigation,
actions or proceedings (whether civil, criminal, administrative, regulatory or
otherwise) brought by or against Apollo or any of its Affiliates, to the extent
that Apollo reasonably deems the Senior Manager’s cooperation necessary. The
Senior Manager shall be reimbursed for all out-of-pocket expenses incurred by
him as a result of such cooperation.

ARTICLE VI    

MISCELLANEOUS

SECTION 6.1    NOTICES. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 6.1) or nationally
recognized overnight courier, addressed to such party at the address and
facsimile number set forth on Schedule III.

SECTION 6.2    INTERPRETATION. In the event of any inconsistency between this
Agreement and the annexes hereto, such annexes shall govern. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“included”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

SECTION 6.3    SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

SECTION 6.4    COUNTERPARTS. This Agreement may be executed in one or more
counterparts, including via facsimile, each of which shall be deemed an original
and all of which shall, taken together, be considered one and the same
agreement, it being understood that both parties need not sign the same
counterpart.

SECTION 6.5    ENTIRE AGREEMENT; THIRD PARTY BENEFICIARIES. This Agreement and
the Holdings LPA (a) constitute the entire agreement and (except with respect to
any agreements entered into contemporaneously herewith or as otherwise expressly
provided herein) supersede all other prior agreements, both written and oral,
among the parties with respect to the subject matter hereof, and (b) are not
intended to confer upon any Person, other than the parties hereto and (i) the
General Partner, (ii) the Persons that issued the Senior Manager Points and the
general partners of such Persons, and (iii) the Principals (each of whom the
Senior Manager, on his own behalf and on behalf of his Group, expressly agrees,
acknowledges and confirms is intended to be, and will be, a third party
beneficiary of any and all undertakings, agreements, and representations made
herein by the Senior Manager as if he or it were a party hereto, notwithstanding
that he or it are not a party to this Agreement) any rights or remedies
hereunder. In the event of any inconsistency between this Agreement and Annex A
hereto, Annex A shall govern.

SECTION 6.6    FURTHER ASSURANCES. Each party shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other party hereto to give
effect to and carry out the transactions contemplated herein.

SECTION 6.7    GOVERNING LAW; EQUITABLE REMEDIES. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
(WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached. It is accordingly agreed that in the event that
(a) arbitration pursuant to Section 6.9 is not available or (b) circumstances
exist such that immediate action must be taken to preserve the intent of this
Agreement pending an arbitration in accordance with Section 6.9, the parties
hereto shall be entitled to an injunction or injunctions and other equitable
remedies to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in the Selected Courts (as defined below), this
being in addition to any other remedy to which they are entitled at law or in
equity. In such event, any requirements for the securing or posting of any bond
with respect to such remedy are hereby waived by each of the parties hereto.
Each party further agrees that, in the event of any action for an injunction or
other equitable remedy in respect of such breach or enforcement of specific
performance pursuant to this Section 6.7, it will not assert the defense that a
remedy at law would be adequate.

SECTION 6.8    CONSENT TO JURISDICTION. It is the desire and intent of the
parties hereto that any disputes or controversies arising under or in connection
with this Agreement be resolved pursuant to arbitration in accordance with
Section 6.9; provided, however, that, to the extent that Section 6.9 is held to
be invalid or unenforceable for any reason, and the result is that the parties
hereto are precluded from resolving any claim arising under or in connection
with this Agreement pursuant to the terms of Section 6.9 (after giving effect to
the terms of Section 6.3), the following provisions of this Section 6.8 shall
govern the resolution of all disputes or controversies arising under this
Agreement. With respect to any suit, action or proceeding (“Proceeding”) arising
out of or relating to this Agreement or any transaction contemplated hereby each
of the parties hereto hereby irrevocably (a) submits to the exclusive
jurisdiction of (A) the United States District Court for the Southern District
of New York or (B) in the event that such court lacks jurisdiction to hear the
claim, the state courts of New York located in the borough of Manhattan, New
York City (the “Selected Courts”) and waives any objection to venue being laid
in the Selected Courts whether based on the grounds of forum non conveniens or
otherwise and hereby agrees not to commence any such Proceeding other than
before one of the Selected Courts; provided, however, that a party may commence
any Proceeding in a court other than a Selected Court solely for the purpose of
enforcing an order or judgment issued by one of the Selected Courts; (b)
consents to service of process in any Proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, or by recognized
international express carrier or delivery service, to the party at his or her
respective address referred to in Section 6.1 hereof; provided, however, that
nothing herein shall affect the right of any party hereto to serve process in
any other manner permitted by law; and (c) TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND
AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE
PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

SECTION 6.9    ARBITRATION.
(a)    Except as provided in Section 5.6(f) and Section 6.7, the parties hereto
agree that any dispute, controversy or claim arising out of or relating to this
Agreement, whether based on contract, tort, statute or other legal or equitable
theory (including without limitation, any claim of fraud, intentional
misconduct, misrepresentation or fraudulent inducement or any question of
validity or effect of this Agreement including this clause) or the breach or
termination hereof (the “Dispute”), shall be resolved in binding arbitration in
accordance with the following provisions:
(i)    Such dispute shall be resolved by binding arbitration to be conducted
before JAMS in accordance with the provisions of JAMS’ Comprehensive Arbitration
Rules and Procedures as in effect at the time of the arbitration.
(ii)    The arbitration shall be held before a panel of three arbitrators
appointed by JAMS, in accordance with its rules, who are not Affiliates of any
party to such arbitration and do not have any potential for bias or conflict of
interest with respect any of the parties hereto, directly or indirectly, by
virtue of any direct or indirect financial interest, family relationship or
close friendship.
(iii)    Such arbitration shall be held at such place as the arbitrators
appointed by JAMS may determine within New York, New York, or such other
location to which the parties hereto may agree.
(iv)    The arbitrators shall have the authority, taking into account the
parties’ desire that any arbitration proceeding hereunder be reasonably
expedited and efficient, to permit the parties hereto to conduct discovery. Any
such discovery shall be (i) guided generally by but be no broader than permitted
under the United States Federal Rules of Civil Procedure (the “FRCP”), and (ii)
subject to the arbitrators and the parties hereto entering into a mutually
acceptable confidentiality agreement.
(v)    The arbitrators shall have the authority to issue subpoenas for the
attendance of witnesses and for the production of records and other evidence at
any hearing and may administer oaths. Any such subpoena must be served in the
manner for service of subpoenas under the FRCP and enforced in the manner for
enforcement of subpoenas under the FRCP.
(vi)    The arbitrators’ decision and award in any such arbitration shall be
made by majority vote and delivered within thirty (30) calendar days of the
conclusion of the evidentiary hearings. In addition, the arbitrators shall have
the authority to award injunctive relief to any of the parties.
(vii)    The arbitrators’ decision shall be in writing and shall be as brief as
possible and will include the basis for the arbitrators’ decision. A record of
the arbitration proceeding shall be kept.
(viii)    Judgment on the award rendered by the arbitrators may be entered in
any court having jurisdiction thereof.
(ix)    The parties shall share equally all expenses of JAMS (including those of
the arbitrators) incurred in connection with any arbitration. Notwithstanding
the foregoing, if the arbitrators determine that any party’s claim or position
was frivolous, such party shall reimburse the other parties to such arbitration
for all reasonable expenses incurred (including reasonable legal fees and
expenses) in connection with such arbitration.
(x)    The parties hereto agree to participate in any arbitration in good faith.
(b)    If JAMS is unable or unwilling to commence arbitration with regard to any
such Dispute within thirty (30) calendar days after the parties have met the
requirements for commencement as set forth in Rule 5 of the JAMS Comprehensive
Arbitration Rules and Procedures, then the Disputes shall be resolved by binding
arbitration, in accordance with the International Arbitration Rules of the
American Arbitration Association (the “AAA”), before a panel of three
arbitrators who shall be selected jointly by the parties involved in such
Dispute, or if the parties cannot agree on the selection of the arbitrators,
shall be selected by the AAA (provided that any arbitrators selected by the AAA
shall meet the requirements of subparagraph (a)(ii) above). Any such arbitration
shall be subject to the provisions of subparagraphs (a)(iii) through (a)(x)
above (as if the AAA were JAMS). If the AAA is unable or unwilling to commence
such arbitration within thirty (30) calendar days after the parties have met the
requirements for such commencement set forth in the aforementioned rules, then
either party may seek resolution of such Dispute through litigation in
accordance with Sections 6.7 and 6.8.
(c)    Except as may be necessary to enter judgment upon the award or to the
extent required by applicable Law, all claims, defenses and proceedings
(including, without limiting the generality of the foregoing, the existence of
the controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrators, the parties and their
counsel, and each of their agents, and employees and all others acting on behalf
of or in concert with them. Without limiting the generality of the foregoing, no
one shall divulge to any Person not directly involved in the arbitration the
contents of the pleadings, papers, orders, hearings, trials, or awards in the
arbitration, except as may be necessary to enter judgment upon an award or as
required by applicable law. Any court proceedings relating to the arbitration
hereunder, including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law.

SECTION 6.10    AMENDMENTS; WAIVERS; NO DISCRIMINATORY ACTION.
(a)    The Agreement may be amended and the terms and conditions of the
Agreement may be changed or modified at any time upon the approval, in writing,
of the parties hereto (or their legal representative, if applicable); provided,
however, that in the event that BRH or Holdings is liquidated or dissolved, the
provisions hereof may be amended by the General Partner to account for such
liquidation or dissolution without the consent of the Senior Manager or any
member of his Group, so long as (i) such amended provisions are on substantially
similar terms to those included herein and (ii) there is no adverse economic or
tax consequence to the Senior Manager or any member of his Group. For all
purposes of this Agreement, the consent of the Senior Manager (or his legal
representative) shall be sufficient to bind the Senior Manager and all members
of his Group.
(b)    In addition to the provisions of Section 3.8, Apollo shall not permit the
Shareholders Agreement or the Exchange Agreement to be amended in a manner that
discriminates against the Senior Manager or his Group relative to the Principals
and their Groups or the other Senior Executives and their Groups without first
obtaining the consent of the Senior Manager (or his legal representative).
Without limiting the generality of the foregoing, Apollo acknowledges that the
Senior Manager and his Group are third party beneficiaries of Section 7.2 of the
Shareholders Agreement and such Section may not be amended or terminated in a
manner that would adversely affect the Senior Manager and his Group without the
prior consent of the Senior Manager (or his legal representative).
(c)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
(d)    The Senior Manager, whether on his own behalf or on behalf of his Group,
will not take any action as a stockholder, director, partner, member, officer or
otherwise except in a manner that is consistent with the terms of this
Agreement, and the Senior Manager shall not enter into any agreement or
arrangement of any kind with any Person on terms inconsistent with the
provisions of this Agreement (whether or not such agreement or arrangement is
with other Limited Partners, Permitted Transferees or with Persons that are not
party to this Agreement). Each Permitted Transferee will not take any action as
a stockholder, director, partner, member, officer or otherwise except in a
manner that is consistent with the terms of this Agreement, and no Permitted
Transferee shall enter into any agreement or arrangement of any kind with any
Person on terms inconsistent with the provisions of this Agreement (whether or
not such agreement or arrangement is with a Limited Partner, any other Permitted
Transferee or with Persons that are not party to this Agreement).

SECTION 6.11    ASSIGNMENT. Except as expressly provided herein, neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other
parties; provided, that BRH may assign its rights and obligations hereunder to
its limited partners at any time. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and permitted assigns.

SECTION 6.12    SPOUSAL CONSENT. If requested by Holdings, each Senior Manager
or Permitted Transferee who is an individual shall cause his or her spouse, as
applicable, to execute and deliver a separate consent and agreement in form and
substance reasonably acceptable to Holdings (a “Spousal Consent”). The signature
of a spouse on a spousal consent shall not be construed as making, and shall not
have the effect of making, such spouse a partner of Holdings or a party to this
Agreement, except as expressly set forth in such consent. Each Senior Manager or
Permitted Transferee who is an individual will certify his or her marital status
to Holdings at Holdings’ request, and promptly notify Holdings of any change in
his or her marital status.

SECTION 6.13    NOTICES AND INSTRUCTIONS TO SENIOR MANAGER GROUP. The parties
hereto acknowledge and agree that for purposes of administrative convenience and
providing clear and non-conflicting instructions to Holdings, the Senior Manager
was given certain rights under this Agreement to give notices and to give
instructions that would be binding upon the Senior Manager and his Group. The
parties agree that while Holdings shall be entitled to rely on such notices and
instructions as being binding on the Senior Manager and his Group, such
provisions are not intended to convey or transfer any right or authority from a
member of the Senior Manager’s Group to the Senior Manager, and that as between
the Senior Manager and members of his Group, it is the Senior Manager’s
obligation to obtain appropriate instruction, consent or authority to give such
notices or instructions from a member of his Group that affect such member of
his Group.
* * * * *






2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
AP PROFESSIONAL HOLDINGS, L.P.
By:
BRH Holdings GP, Ltd.
its General Partner

By:
/s/ John J. Suydam    
John J. Suydam
Vice President

BRH HOLDINGS, L.P.
By:
BRH Holdings GP, Ltd.
its General Partner

By:
/s/ John J. Suydam    
John J. Suydam
Vice President

APOLLO GLOBAL MANAGEMENT, LLC
By:
AGM Management, LLC
its Manager

By:
BRH Holdings GP, Ltd.
its Sole Member

By:
/s/ John J. Suydam    
John J. Suydam
Vice President





[Roll Up Agreement — Kleinman]

--------------------------------------------------------------------------------







SOLELY IN CONNECTION WITH SECTION 2.1:
APO CORP.
By:
/s/ John J. Suydam    
John J. Suydam
Vice President and Secretary

APO ASSET CO., LLC
By:
/s/ John J. Suydam    
John J. Suydam
Vice President and Secretary





[Roll Up Agreement — Kleinman]

--------------------------------------------------------------------------------







/s/ Scott M. Kleinman    
Scott M. Kleinman


[Roll Up Agreement — Kleinman]

--------------------------------------------------------------------------------







TRANSFEROR
THE KLEINMAN CHILDREN’S TRUST,
U/A/D OCTOBER 30, 2006
By:
/s/ Alan Kleinman    
Alan Kleinman
Trustee








EXHIBIT A
FORM OF JOINDER TO
ROLL-UP AGREEMENT
[THIS JOINDER (this “Joinder”) to that certain Roll-up Agreement (the
“Agreement”) dated as of July 13, 2007, by and among Scott M. Kleinman (the
“Senior Manager”), AP Professional Holdings, L.P., a Cayman Islands exempted
limited partnership (“Holdings”), and BRH Holdings, L.P., a Cayman Islands
exempted limited partnership (“BRH”), is made and entered into as of July 13,
2007 by and between the Senior Manager, Holdings, BRH and [NAME OF PERMITTED
TRANSFEREE] (the “Transferee”). Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the Agreement.
WHEREAS, the Transferee has acquired an ownership interest in Holdings, and the
Agreement requires the Transferee to become a party to the Agreement, and
Transferee agrees to do so in accordance with the terms hereof.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:
1.    Agreement to be Bound. The Transferee hereby agrees that upon execution of
this Joinder, [he, she or it] shall become a party to the Agreement and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the Agreement as though an original party thereto.
2.    Successors and Assigns. Except as otherwise provided herein, this Joinder
shall bind and inure to the benefit of and be enforceable by the Senior Manager,
Holdings and BRH, and the General Partner and each Principal (as a third party
beneficiary to the Agreement), and their respective successors and assigns so
long as the Transferee holds any ownership interest in Holdings.
3.    Counterparts. This Joinder may be executed in separate counterparts,
including by facsimile, each of which shall be an original and all of which
taken together shall constitute one and the same agreement.
4.    Notices. For purposes of Section 6.1 of the Agreement, all notices,
demands or other communications to the Holder shall be directed to:
[Name]
[Address]
[Attention]
[Facsimile Number]
5.    Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF).
6.    Descriptive Headings. The descriptive headings of this Joinder are
inserted for convenience only and do not constitute a part of this Joinder.]
IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.
AP PROFESSIONAL HOLDINGS, L.P.
By:
    
Name:
Title:

BRH HOLDINGS, L.P.
By:
    
Name:
Title:

/s/ Scott M. Kleinman    
Scott M. Kleinman
[TRANSFEREE]
By:
    
Name:
Title:





[Roll Up Agreement — Kleinman]